Title: To James Madison from John M. Pintard, 3 December 1802 (Abstract)
From: Pintard, John M.
To: Madison, James


3 December 1802, Richmond. From his conversation with JM “a few weeks Scince, at Washington,” was led to believe “that a Successor to me as Consul for Madeira, will Shortly be appointed; Under the Impression, that I, myself, have abdicated the Place.” Is not conscious of having given any reason for such an inference, but rather he “expressly Requested” JM and the president to continue him in that office unless they appointed his kinsman, Lewis S. Pintard. Submits, however, to the president’s will. Understands that Marien Lamar of Maryland is one candidate for the post. Is well acquainted with Lamar and recommends him as “a native American, a good and Sincere Republican, and well acquainted with the trade, Language, and Customs” of Madeira. “With respect to myself, Concious of my … endeavours to fill my office with dignity, and respectability; concious of having given universal Satisfaction to … my fellow citizens who have had the Best opportunities of judging of my Conduct; I fear not … the Strictest Investigation of it.… If at any time hereafter my Services are required, I am ready to obey the call.”
Mentions that he lived for eighteen months in Cádiz, Seville, and Madrid and knows Spanish perfectly; accordingly, offers himself as a candidate for the commission under the recent Spanish convention. Is confident he could render “essential Services” to Americans and knows he is in good standing with the Spanish government. Would consider the appointment a mark of the president’s confidence in him. A letter to him should be sent in care of Moses Myers at Norfolk. Since his American connections are “allmost to a Man, on what is called the Federal Side,” doubts regarding his own political sentiments may arise. Avows “unequivocaly” that he is “a decided Republican and warmly attatched to the present administration.” Refers JM to Pierce Butler of South Carolina for verification.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Pintard”). 4 pp. Docketed by Jefferson.



   
   Pintard wrote JM again on 14 Dec. 1802 (ibid.; 2 pp.; docketed by Jefferson), explaining that he had spoken to James Monroe “who I find is well acquainted with my character as a man, and Conduct as a publick officer.” He referred JM to Monroe, saying that he believed if JM and the president knew him he would either receive the appointment as commissioner or be continued as consul. He added that he was leaving for Norfolk on 15 Dec. and would be grateful for a speedy reply. On 3 Jan. 1803, John Randolph wrote Monroe, “I mentioned to mr M. [JM] the pretensions of mr Pintard, who did not explicitly say, but hinted, that some circumstances of an awkward nature, occurring perhaps during his consulate, rendered his appointment ineligible” (DLC: Monroe Papers).


